Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Reasons for Allowance
Claims 1-8, 10-17, 19, 20-25, 26 are allowed over prior art of records.
The following is an examiner’s statement of reasons for allowance:
The closest prior art, US 10921872 B2 discloses In one or more embodiments, the parameter data 2712 may store settings for one or more throttling parameters, such as threshold(s), a soft throttling level, a hard throttling level, time period(s), and so forth. The history data 2716 may store information regarding past instances of throttling. For example, the control logic 2712 may monitor instances of soft and/or hard throttling, and may update the history data 2716 to include a count of soft throttling instances, a count of hard throttling instances, and so forth. In some embodiments, the control logic 2712 may determine whether to adjust one or more throttling parameters based on the history data 2716. For example, the control logic 2712 may adjust the level of soft throttling and/or other parameter(s) based on a ratio of soft throttling instances to hard throttling instances for a given time period. Some example methods for adjusting throttling parameters.

However, none of the prior art, alone or in combination, anticipates or renders obvious the combination of limitations set forth in the independent claims … determining, based at least in part on an event and a comparison of the to a threshold that one of either a logging process or a nonlogging process is subject to throttling; comparing an relative importance of the logging process to an importance of the non-logging process to determine whether to throttle the logging process or to throttle the non-logging process; applying a throttling rule to the set of classification system condition parameters to determine a throttling level; and scheduling the logging process and the non-logging process, the scheduling of the logging process and the 
Since the prior art alone or in combination does not anticipate or render obvious the combination of limitations set forth in the independent claims, the examiner has found the claims to be allowable.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CAMQUY TRUONG whose telephone number is (571)272-3773.  The examiner can normally be reached on M-F 8:30Am -5Pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Meng-Ai An can be reached on 571272-3756.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-






/CAMQUY TRUONG/Primary Examiner, Art Unit 2195